Order entered October 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00213-CV

                         MICHAEL DWAIN WILLIAMS, Appellant

                                                V.

                             LUPE VALDEZ, SHERIFF, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-09709

                                            ORDER
         Before the Court is appellant’s motion for correction of reporter’s record. Appellant

asserts the reporter’s record contains several mistakes and asks the matter be referred to the trial

court.

         We GRANT the motion and ORDER the trial court to conduct a hearing, no later than

November 19, 2018, to determine if the reporter’s record contains any inaccuracies as alleged in

appellant’s motion. See Tex. R. App. P. 34.6(e)(3). If inaccuracies are found, the court reporter

shall conform the reporter’s record to what occurred in the trial court and file certified

corrections in this Court. See id.

         The trial court shall file, no later than November 26, 2018, written findings and shall

have a supplemental clerk’s record containing the findings and any relevant orders filed with the
Court. The record of the hearing shall also be filed in a supplemental reporter’s record. Both

supplemental records shall be filed no later than November 28, 2018.

        We DIRECT the Clerk of the Court to send a copy of this order and appellant’s motion

to (1) the Honorable Jim Jordan, Presiding Judge of the 160th Judicial District Court; and (2)

Sharron Rankin, Official Court Reporter for the 160th Judicial District Court. A copy of this

order shall also be sent to the parties.

        We ABATE the appeal, including the deadline for filing appellant’s brief on the merits,

to allow the trial court an opportunity to conduct the requested hearing.   The appeal will remain

abated until further order of this Court.

                                                     /s/     DAVID EVANS
                                                             JUSTICE